DETAILED ACTION
	This office action is in response to the filed application 16/947,131 on July 20, 2020. 
	Claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on July 20, 2020 and December 7, 2021 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements were considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-2, 4-14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zamir (US 2017/0249069). 

In regard to claim 1, Zamir teaches a method of restoring a computing session, the method comprising:
receiving, over a network, session data from a server computer, the session data including information about at least one session item that is active during a computing session of a first computing device, the at least one session item including at least one of a web application or a native application (preserve the desktop state between login sessions, para. 23); and
restoring the at least one session item of the computing session on a second computing device based on the session data (user’s desktop may be migrated to a different physical machine, para. 21, restoring desktop state, fig. 4, para. 35), the at least one session item being arranged on a user interface of the second computing device according to a display arrangement that corresponds to a display arrangement of the at least one session item on a user interface of the first computing device (point in time of desktop where user has a number of windows open, position of scroll bar, location of cursor, tabs containing a website, all windows are arrange in a certain layout and position, para. 20).

In regard to claim 2, Zamir teaches the method of claim 1, wherein the session data includes information about a plurality of session items, wherein the plurality of session items are restored on the second computing device according to a predefined order, wherein the predefined order is based on type of session item, type of computing device, or times in which the session items were last active on the first computing device (point in time of desktop where user has a number of windows open, position of scroll bar, location of cursor, tabs containing a website, all windows are arrange in a certain layout and position, para. 20).

In regard to claim 4, Zamir teaches the method of claim 1, further comprising:
transmitting, over the network, an indication that a user account of a user is accessed on the second computing device (when a new login is established, para. 26); and
receiving, over the network, the session data from the server computer in response to the indication (collected information is used to restore the desktop state at a later time, para. 26).

In regard to claim 5, Zamir teaches the method of claim 1, wherein the at least one session item includes the web application and the native application, the method further comprising:
displaying the web application at a first window position on the user interface of the second computing device (web browser, fig. 1, 108); and
displaying the native application at a second window position on the user interface of the second computing device (word processing document, fig. 1, 102),
wherein the first window position corresponds to a window position in which the web application was arranged on the first computing device (all windows are arrange in a certain layout and position, para. 20, (e.g., the window’s XY coordinates on the screen), para. 33),
wherein the second window position corresponds to a window position in which the native application was arranged on the first computing device (all windows are arrange in a certain layout and position, para. 20, (e.g., the window’s XY coordinates on the screen), para. 33).
for any open browsers, the agent can use browser specific APIs to determine the open tabs and the websites displayed on those open tabs, para. 24).

In regard to claim 7, Zamir teaches the method of claim 1, wherein the at least one session item also includes a display state of the user interface of the first computing device (agent records the location of each window (e.g., the window’s XY coordinates on the screen), para. 33).

In regard to claim 8, Zamir teaches the method of claim 7, wherein the display state includes at least one of a split screen feature, a picture-in-picture feature, or a full screen mode (agent records the location of each window (e.g., the window’s XY coordinates on the screen), para. 33).

In regard to claim 9, Zamir teaches the method of claim 1, wherein the at least one session item also includes one or more virtual desks (virtual desktops, para. 21).

In regard to claim 10, Zamir teaches the method of claim 1, wherein the session data includes information about which session item was launched during the computing session, window position of each session item, and window size of each session item (point in time of desktop where user has a number of windows open, position of scroll bar, location of cursor, tabs containing a website, all windows are arrange in a certain layout and position, para. 20, (e.g., the window’s XY coordinates on the screen), para. 33).

In regard to claim 11, Zamir teaches a non-transitory computer-readable medium storing executable instructions that when executed by at least one processor are configured to cause the at least one processor to:
receive, over a network, session data from a first computing device, the session data including information about at least one session item that is active during a computing session, the at least one session item including a web application or a native application (preserve the desktop state between login sessions, para. 23);
store the session data with respect to a user account associated with a user (active login session of a desktop by a user are stored, para. 13);
receive, over the network, an indication that the user account is accessed from a second computing device (user’s desktop may be migrated to a different physical machine, para. 21, detect that user has established a new login session, fig. 4); and
transmit, over the network, the session data to the second computing device to restore the at least one session item on the second computing device (user’s desktop may be migrated to a different physical machine, para. 21, restoring desktop state, fig. 4, para. 35), the session data being used to arrange the at least one session item on a user interface of the second computing device according to a display arrangement that corresponds to a display arrangement of the at least one session item on a user interface of the first computing device (point in time of desktop where user has a number of windows open, position of scroll bar, location of cursor, tabs containing a website, all windows are arrange in a certain layout and position, para. 20).

In regard to claim 12, Zamir teaches the non-transitory computer-readable medium of claim 11, wherein the native application is a program executable by an operating system of the first computing device or the second computing device (word processing document, fig. 1, 102), wherein the web application is a program executable by a web server and delivered through a browser interface of a browser application (web browser, fig. 1, 108).

In regard to claim 13, Zamir teaches the non-transitory computer-readable medium of claim 11, wherein the at least one session item also includes a browser application, the browser application configured to render one or more browser tabs in a context of a browser window (for any open browsers, the agent can use browser specific APIs to determine the open tabs and the websites displayed on those open tabs, para. 24).

In regard to claim 14, Zamir teaches the non-transitory computer-readable medium of claim 11, wherein the at least one session item also includes a display state of the user interface of the first computing device, the display state including a split screen feature (agent records the location of each window (e.g., the window’s XY coordinates on the screen), para. 33).

In regard to claim 16, Zamir teaches the non-transitory computer-readable medium of claim 11, wherein the session data includes information about which session item was launched during the computing session, window position of each session item, and window size of each point in time of desktop where user has a number of windows open, position of scroll bar, location of cursor, tabs containing a website, all windows are arrange in a certain layout and position, para. 20, (e.g., the window’s XY coordinates on the screen), para. 33).

In regard to claim 17, Zamir teaches a method of restoring a computing session, the method comprising:
detecting a crash event during a computing session on a computing device (login session is being terminated such as in the case of application errors or crashes, para. 24);
obtaining session data from a memory device in response to the crash event, the session data including information about at least one session item that is active during the computing session, the at least one session item including a web application or a native application (preserve the desktop state between login sessions, para. 23); and
restoring the at least one session item of the computing session on the computing device based on the session data (restoring desktop state, fig. 4, para. 35), the at least one session item being arranged on a user interface according to a display arrangement that corresponds to a display arrangement of the at least one session item that existed before the detection of the crash event (point in time of desktop where user has a number of windows open, position of scroll bar, location of cursor, tabs containing a website, all windows are arrange in a certain layout and position, para. 20).

In regard to claim 18, Zamir teaches the method of claim 17, wherein the native application is a program executable by an operating system of the computing device (word processing document, fig. 1, 102), wherein the web application is a program executable by a web web browser, fig. 1, 108).

In regard to claim 19, Zamir teaches the method of claim 17, wherein the session data includes information about a plurality of session items, the plurality of session items including a first application and a second application, wherein the plurality of session items are restored on the computing device according to an order based on type of application such that the second application is restored before the first application (point in time of desktop where user has a number of windows open, position of scroll bar, location of cursor, tabs containing a website, all windows are arrange in a certain layout and position, para. 20).

In regard to claim 20, Zamir teaches the method of claim 17, wherein the at least one session item also includes a browser application, the browser application configured to render one or more browser tabs in a context of a browser window (for any open browsers, the agent can use browser specific APIs to determine the open tabs and the websites displayed on those open tabs, para. 24), the at least one session item also includes a display state of the user interface of the computing device, the at least one session item also includes one or more virtual desks (virtual desktops, para. 21).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamir (US 2017/0249069) in further view of Magureanu et al. (US 2021/0141497). 

In regard to claim 3, Zamir does not explicitly teach the method of claim 1, further comprising: determining that the native application is not installed on the second computing device; installing the native application on the second computing device; and launching the native application on the second computing device. 
para. 176).
It would have been obvious to modify the medium of Zamir by adding Magureanu et al. extraction of user interface state.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would restore the selection and resume the process in a similar manner as the first device (para. 176).
*******************************

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zamir (US 2017/0249069) in further view of Vidro et al. (US 2018/0294986). 
In regard to claim 15, Zamir does not explicitly teach the non-transitory computer-readable medium of claim 11, wherein the at least one session item also includes a first virtual desk and a second virtual desk, the first virtual desk being associated with a first set of session items, the second virtual desk being associated with a second set of session items.
Vidro et al. teach of an online interactivity environment running virtual desk spaces for multiple users.   Template based desks/spaces/screen may include graphic control and display elements (para. 80-82).  
It would have been obvious to modify the medium of Zamir by adding Vidro et al. online interactivity environment.   A person of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make the modification because it would provide an application with virtual desks (para. 80-82).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892.
Singh (US 11,159,646) restore remote computing session
Reddy A V et al. (US 2021/0232319) restore session hybrid container
Van Rotterdam et al. (US 11,070,630) session state migration
Koushik et al. (US 2016/0132310) restore remote computing session
Kudrin et al. (US 10,999,362) session restore
Chikkala et al. (US 2020/0394234) restore browser application tab
Azulay et al. (US 2020/0236102) login with native application 
Qin et al. (US 10,516,743) restoring active user session on various devices 
Musa et al. (US 2014/0282213) restoring application session
Hochmuth et al. (US 2006/0075106) save session

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN TRUONG whose telephone number is 408-918-7552.  The examiner can normally be reached on 10AM-6PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Loan L.T. Truong/Primary Examiner, Art Unit 2114      
Silicon Valley Regional Office
Loan.truong@uspto.gov